Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of current rejection using Milano (US 2004/0238099).

Applicant argues “Song does not explicitly or implicitly disclose a method of welding dissimilar metal workpieces that includes forming one or more intruding hollow features in an underlying metal workpiece and, after forming the intruding hollow feature(s), assembling a top metal workpiece onto the underlying metal workpiece into a workpiece stack-up assembly in order to weld the stack-up assembly.” (Page 11, lines 3-7)
However, examiner respectfully disagrees.
Milano (US 2004/0238099) is used to read the further limitations.
Therefore, examiner maintains his position.

Applicant argues “Song does not explicitly or implicitly disclose a method of welding dissimilar metal workpieces in which the top metal workpiece (e.g., an aluminum workpiece) is formed with a base metal substrate having a melting temperature that is less than the melting temperature of a base metal substrate of the underlying metal workpiece (e.g., a steel workpiece).” (Page 11, lines 24-27)
However, examiner respectfully disagrees.
A melting temperature is not in any claim yet.
Therefore, examiner maintains his position.


However, examiner respectfully disagrees.
Milano (US 2004/0238099) is used to read the further limitations.
Therefore, examiner maintains his position.

Claim Objections
The previous claim objections are withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2017/0001262) in view of Milano (US 2004/0238099).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Song discloses
A method (METHOD FOR JOINING DIFFERENT KINDS OF PLATES; title, Figs. 1-4

    PNG
    media_image1.png
    465
    303
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    412
    241
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    458
    346
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    417
    417
    media_image4.png
    Greyscale

)  of welding a workpiece stack-up assembly (the overlapped structure made of “the first plate 210 is made of aluminum, and the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum”; P37:9-12, Figs. 1-4) that includes dissimilar metal workpieces (the first plate 210 is made of aluminum, and the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4), the method comprising:

forming (the laser beam (LB) applied; P41:5-6, Fig. 5) at least one intruding hollow feature (a zigzag pattern; P41:7, Fig. 4) in an underlying metal workpiece (a first plate 210; P37:1, Fig. 3);

assembling (overlap in step S110; P37:4), after (laser or pulsed laser before the substrates are joined together; P23:4-5 which means assembly is after laser or pulsed laser illumination) forming the at least one intruding hollow feature, a top metal workpiece (a second plate 250; P37:2, Fig. 3) and the underlying metal workpiece into a workpiece stack-up assembly (the overlapped structure made of “the first plate 210 is made of aluminum, and the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum”; P37:9-12, Figs. 1-4) that includes the top metal workpiece  (the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4), and the underlying metal workpiece  (the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4), overlapping (partially overlapped with each other; P38:3, Fig. 2) to define an overlapping welding region (the faying surfaces of “210” and “250”; Fig. 2), the top metal workpiece overlying the underlying metal workpiece and covering the at least one intruding hollow feature (a key hole 230 formed on the first plate 210; P42:5, Fig. 4) defined in the underlying metal workpiece, the top metal workpiece comprising a first base metal substrate (aluminum; P37:9-12, Figs. 1-4) and the underlying metal workpiece comprising a second base metal substrate (steel of which the melting point is higher than that of the aluminum”; P37:9-12, Figs. 1-4), the first base metal substrate of the top metal  (“aluminum” and “steel”; P37:10-11, Fig. 2) than the second base metal substrate of the underlying metal workpiece and the first base metal substrate having a first melting point (“the melting point” “ of the first plate 210”; P37:8-9) that is less (the second plate 250 can be made of material of which the melting point is higher than that of the first plate 210; P37:7-9 that means melting point of “Al” < melting point of “steel”) than a second melting point (the second plate 250 made of material of which the melting point; P37:7-9) of the second base metal substrate;

melting (forming a welding pool on a plate; P40:2, Fig. 2) a portion (the area of “a welding pool on a plate”; P40:2, Fig. 2) of the top metal workpiece with a concentrated heat source (a pulse-type laser beam (LB); P42:3, Figs. 2-4) to create molten metal material (the welding pool 270; P42:10, Fig. 4) of the top metal workpiece that flows into the at least one intruding hollow feature defined in the underlying workpiece; and

allowing (being joined together; P22:1, Fig. 4) the molten metal material of the top metal workpiece to solidify (natural cooling until “being joined together”; P22:1, Fig. 4) in the at least one intruding hollow feature defined in the underlying workpiece to establish a weld joint (a welding pool 270 of the second plate 250 is charged in the key hole 230 formed on the first plate 210; P42:7-8, Fig. 4) that metallurgically secures (are welded by; P42:9, Fig. 4) the top metal workpiece and the underlying metal workpiece together.  
	
	Song discloses “assembling a top metal workpiece and the underlying metal workpiece” as mapped above, but is silent regarding
assembling, after forming the at least one intruding hollow feature, a top metal workpiece and the underlying metal workpiece

	However, Milano discloses, in the analogous field for “through-holes 15, that are formed in the first substrate 17 and the second substrate 18 by the use of constant laser or pulsed laser before the substrates are joined together” (P23:2-5, Fig. 1),
assembling, after (before the substrates are joined together”; P23:2-5, Fig. 1) forming  the at least one intruding hollow feature (through-holes 15; P23:2, Fig. 1 [further disclosing] counter-bore holes(s) 16, typically pulsed laser drilled; P23:6-7, Fig. 1), a top metal workpiece (the first substrate 17; P23:3, Fig. 1) and the underlying metal workpiece (the second substrate 18; P23:3, Fig. 1)

	The advantage of using Milano’s laser drilling and assembling sequence is not only to produce a  circuit boards having circuits not only on the front surface of the substrate but also on the rear surface (P2:2-4), but also fabricate features within the tolerance required by the design (P4:1-2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song with Milano by replacing Song’s assembly sequence with Milano’s laser drilling and assembling sequence is not only to produce a circuit boards having circuits not only on the front surface of the substrate but also on the rear surface, but also fabricate features within the tolerance required by the design.

Regarding claim 2, Song in view of Milano discloses
forming (Milano: being formed by pulsed laser drilling; P23:6-7) the at least one intruding hollow feature (through-holes 15; P23:2, Fig. 1 [further disclosing] counter-bore holes(s) 16, typically pulsed laser drilled; P23:6-7, Fig. 1) in the underlying metal workpiece  (Milano: 17; Fig. 1 after overturning the assembly) includes screwing, drilling (Milano: the counter-bore hole(s) 16 are formed by pulsed laser drilling; P23:6-7), or punching the at least one intruding hollow feature (Milano: the counter-bore hole(s) 16 are formed by pulsed laser drilling; P23:6-7) into or through (Milano: as shown in Fig. 1) the underlying metal workpiece.

Regarding claim 3, Song in view of Milano discloses
forming (Song: being formed; P42:5, Fig. 4) the at least one intruding hollow feature (Song: a key hole 230 formed on the first plate 210; P42:5, Fig. 4) comprises directing (Song: Nagano: being focused on; P15:2) a laser beam (Song: Nagano: a laser beam 2; P15:2, Fig. 1) at the underlying metal workpiece (Song: the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4) to melt and remove material (Song: the removed material in “a key hole 230 formed on the first plate 210”; P42:5-6, Fig. 5) from the underlying metal workpiece prior (Milano: before the substrates are joined together; P23:4-5 which means assembly is after laser or pulsed laser illumination) to the underlying metal workpiece (Milano: 17; Fig. 1) being assembled into the workpiece stack-up assembly (Milano: “17” and “18”; Fig. 1).

	The advantage of using Milano’s laser drilling and assembling sequence is not only to produce a  circuit boards having circuits not only on the front surface of the substrate but also on the rear surface (P2:2-4), but also fabricate features within the tolerance required by the design (P4:1-2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song with Milano by replacing Song’s assembly sequence with Milano’s laser drilling and assembling sequence is not only to produce a circuit boards having circuits not only on the front surface of the substrate but also on the rear surface, but also fabricate features within the tolerance required by the design.

Regarding claim 4, Song in view of Milano discloses
(Song: forming “a welding pool 270 of the second plate 250”; P42:7, Fig. 4) the portion (Song: the area under “a pulse-type laser beam (LB)”; P42:3, Fig. 4) of the top metal workpiece  (Song: the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4) with the concentrated heat source (Song: a pulse-type laser beam (LB); P42:3, Figs. 2-4) comprises:

directing (Song: Nagano: being focused on; P15:2, Fig. 1) a laser beam (Song: a pulse-type laser beam (LB); P42:3, Figs. 2-4) at an accessible outer surface (Song: on top of “250”; Fig. 2) of the top metal workpiece; and

training (Song: having one diameter value ranging from 0.8 mm to 1.2 mm at a non-focus area (a); P40:4-5, Fig. 2) a beam spot (Song: a 1 mm diameter at a non-focus area (a); P40:5-6, Fig. 2) of the laser beam at the accessible outer surface or advancing the beam spot relative to the accessible outer surface along a beam travel pattern (Song: a zigzag pattern; P41:7, Fig. 3) to melt the portion of the top metal workpiece.

Regarding claim 6, Song in view of Milano discloses
the at least one intruding hollow feature (Song: a key hole 230 formed on the first plate 210; P42:5, Fig. 4) includes a through hole (Milano: through-holes 15; P23:2, Fig. 1) that fully traverses a thickness (Song: the depth of “a key hole 230 formed on the first plate 210”; P42:5, Fig. 4) of the underlying metal workpiece (Song: the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4).

Regarding claim 7, Song in view of Milano discloses
(Milano: through-holes 15; P23:2, Fig. 1) is defined by an interior surface (Milano: the internal surface of the “17”; Fig. 1) of the underlying metal workpiece (Milano: 17; Fig. 1) such that the interior surface includes one or more notches (Song: the valleys and hills of “a key hole 230”; P42:5, Fig. 4) that are axially (along “LB”; Fig. 4) spaced apart (Song: the plurality of hills along “LB”; Fig. 4) and extend at least partially along a circumference (Song: the circumferential edge of “a key hole 230”; P42:5, Fig. 4) of the interior surface. 

	The advantage of using Milano’s laser drilling and assembling sequence is not only to produce a  circuit boards having circuits not only on the front surface of the substrate but also on the rear surface (P2:2-4), but also fabricate features within the tolerance required by the design (P4:1-2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song with Milano by replacing Song’s assembly sequence with Milano’s laser drilling and assembling sequence is not only to produce a circuit boards having circuits not only on the front surface of the substrate but also on the rear surface, but also fabricate features within the tolerance required by the design.

Regarding claim 8, Song in view of Milano discloses
the at least one intruding hollow feature (Song: a key hole 230 formed on the first plate 210; P42:5, Fig. 4) includes a cavity (Song: a key hole 230 formed on the first plate 210; P42:5, Fig. 4) that is open (Song: the top opening of “a key hole 230 formed on the first plate 210; P42:5, Fig. 4) to an adjacent faying surface (Song: the bottom surface of “250”; Fig. 4) of the top metal workpiece (Song: the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4) and only partially traverses a thickness (Song: the thickness of “210”) of the underlying metal workpiece (Song: the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4).

Regarding claim 9, Song in view of Milano discloses 
the cavity (Song: “230”; Fig. 4) is defined by an interior surface (Song: the internal surface of “230”; Fig. 4) of the underlying metal workpiece (Song: the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4), and wherein the interior surface is serrated (Song: as graphically disclosed in Fig. 4

    PNG
    media_image5.png
    432
    441
    media_image5.png
    Greyscale
) such that the interior surface includes one or more 
notches (Song: the valleys and hills of “a key hole 230”; P42:5, Fig. 4) that are axially (Song: along “LB”; Fig. 4) spaced apart (Song: the plurality of hills along “LB”; Fig. 4) and extend at least partially along a circumference (Song: the circumferential edge of “a key hole 230”; P42:5, Fig. 4) of the interior surface. 

Regarding claim 13, Song in view of Milano discloses
the top metal workpiece (Song: the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4) is an aluminum workpiece (Song: the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4) and the underlying metal workpiece (Song: the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4) is a steel workpiece  (Song: the second plate 250 can be made of steel; P37:9-12, Figs. 1-4).

Regarding claim 14, Song in view of Milano discloses
the at least one intruding hollow feature (Song: a key hole 230 formed on the first plate 210; P42:5, Fig. 4) comprises a plurality of intruding hollow features (Song: the nine key hole 230 formed on the first plate 210; P42:5, Fig. 4) each having an average diameter (Song: the diameter of the nine key hole 230 formed on the first plate 210; P42:5, Fig. 4).

Song discloses “an average diameter” as mapped above, but is silent regarding
an average diameter of about 0.5 mm to about 15 mm

	Song discloses the claimed invention except for an average diameter of about 0.5 mm to about 15 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of hole diameter suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2017/001262) in view of Milano (US 2004/0238099) as applied to claim 1 above, and further in view of Nagano (JP 2001-087879).

Regarding claim 10, Song in view of Milano discloses
the underlying metal workpiece (Song: the overlapped structure made of “the first plate 210 is made of aluminum, and the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum”; P37:9-12, Figs. 1-4) includes a first underlying metal workpiece (Song: the second plate 250 can be made of steel of which the melting point is higher than that of the aluminum; P37:9-12, Figs. 1-4) and a second underlying metal workpiece,
the top metal workpiece (Song: the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4) overlying the first underlying metal workpiece, and the first underlying metal workpiece, the first underlying metal workpiece defining at least one first intruding hollow feature (Milano: one of through-holes 15; P23:2, Fig. 1 [and] counter-bore holes(s) 16, typically pulsed laser drilled; P23:6-7, Fig. 1) that fully traverses (Milano: 16; Fig. 1) a first thickness (Nagano: the thickness of “the lower welded material 4”; P15:2-3, Figs. 1-5) of the first underlying metal workpiece 

and communicates with at least one second intruding hollow feature (Milano: one of “16” and “15”, Fig. 1), 
and wherein the top metal workpiece

Song discloses “at least one intruding hollow feature that traverses a thickness of the first underlying metal workpiece” as mapped above, but Song in view of Milano is silent regarding
a second underlying metal workpiece,

and wherein the molten metal material of the top metal workpiece flows into and through the at least one first intruding hollow feature defined in the first underlying metal workpiece

and also into the at least one second intruding hollow feature defined in the second underlying metal workpiece

(title, Figs. 1-5

    PNG
    media_image6.png
    791
    611
    media_image6.png
    Greyscale
)
and wherein the molten metal material (the molten material in the molten material 7; P19:4-5, Fig. 2) of the top metal workpiece flows into (as graphically disclosed in Figs. 2-3) and through (as graphically disclosed in Figs. 2-3) the at least one first intruding hollow feature defined in the first underlying metal workpiece (4; Fig. 2) 

	The advantage of using Nagano’s gas vent hole 5 (through hole) of an appropriate diameter is not only to discharge the gas under the upper metal 3, but also for the molten metal of the upper metal 3 to flow into the hole forming a weld bead having a sufficient joining strength.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song in view of Milano with Nagano by replacing Song’s depth of a key 

Song discloses “the first underlying metal workpiece defining at least one intruding hollow feature” as mapped above, but Song in view of Nagano and Milano is silent regarding
a second underlying metal workpiece
and also into the at least one second intruding hollow feature defined in the second underlying metal workpiece

	Nagano discloses the claimed invention except for at least one second intruding hollow feature defined in the second underlying metal workpiece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired number of layers of workpieces suiting a user specific application without the strength of the laser beam penetrating the desired number of layers of workpieces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

However, Gills discloses, in the analogous field for “PROCESS FOR HIGH-ENERGY DENSITY BEAM WELDING” (title, Fig. 3

    PNG
    media_image7.png
    486
    535
    media_image7.png
    Greyscale
),
a second underlying metal workpiece (the top panel 101; P31:3, Fig. 3 which is on top of “the lower panel 102” as the first underlying metal workpiece in Fig. 3 and a metal band 104 as a top metal workpiece)
and also into the at least one second intruding hollow feature (the shape of “the metal bath 106”; Fig. 3) defined in the second underlying metal workpiece

	The advantage of using Gilles’ top panel 101 and a metal band 104 as a top metal workpiece is to further strengthen the welded assembly.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song in view of Nagano and Milano with Gilles by replacing Song’s second 

Regarding claim 11, Song in view of Milano, Nagano and Gilles discloses
the at least one intruding hollow feature (Milano: one of “15” and “16”; Fig. 1) defined in the underlying metal workpiece (Milano: 17; Fig. 1)
is a cavity (Milano: through holes 15; P23:2, Fig. 1) that is open to an adjacent faying surface (Milano: the boundary between “17” and “18”; Fig. 1) of the first underlying metal workpiece (Milano: “17”; Fig. 1) and only partially (Song: the depth of “230”; Fig. 4) traverses a thickness (Song: the thickness of “210”; Fig. 4) of the underlying metal workpiece

Song discloses “the underlying metal workpiece and “the intruding hollow feature in the first underlying metal workpiece” as mapped above, but Song in view of Nagano is silent regarding
the second underlying metal workpiece

	Song discloses the claimed invention except for at least one intruding hollow feature defined in the second underlying metal workpiece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired number of layers of workpieces suiting a user specific application without the strength of the laser beam penetrating the desired number of layers of workpieces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Regarding claim 12, Song in view of Milano, Nagano and Gilles discloses
(Song: a key hole 230 formed on the first plate 210; P42:5, Fig. 4) is defined by an interior surface (Song: the internal surface of “a key hole 230 formed on the first plate 210”; P42:5, Fig. 4) of the second underlying metal workpiece (Song: the first plate 210; P42:5, Fig. 4), and wherein the interior surface is serrated (Song: as graphically disclosed in Fig. 4

    PNG
    media_image5.png
    432
    441
    media_image5.png
    Greyscale
) such that the interior surface includes one or more notches (Song: the valleys and hills of “a key hole 230”; P42:5, Fig. 4) that are axially (along “LB”; Fig. 4) spaced apart (the plurality of hills along “LB”; Fig. 4) and extend at least partially along a circumference (the circumferential edge of “a key hole 230”; P42:5, Fig. 4) of the interior surface. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2017/0001262) in view of Milano (US 2004/0238099) as applied to claim 4 above, and further in view of Katayama (US 2011/0095002).

Regarding claim 5, Song in view of Milano discloses
directing (“being applied” from “a laser beam (LB) is applied to the overlapped portion”; P39:2-3) the laser beam (a pulse-type laser beam (LB); P42:3, Fig. 4) at the accessible outer surface (the surface of “the second plate 250”; P39:2, Fig. 4) of the top metal workpiece (the first plate 210 is made of aluminum; P37:9-12, Figs. 1-4) comprises operating a scanning optic laser head (the laser device producing “a pulse-type laser beam (LB)”; P42:3, Fig. 4) to direct the laser beam at the accessible outer surface of the top metal workpiece, the laser beam having a focal length (the focal length of “a pulse-type laser beam (LB)”; P42:3, Fig. 4) that 

Song discloses “a focal length” as mapped above, but Song in view of Milano is silent regarding
a focal length that ranges from 0.4 meters to 2.0 meters.

However, Katayama discloses, in the technically analogous field for “a perspective view showing laser lap welding for a galvanized steel sheet as one example” (P32:1-2, Fig. 1),
a focal length (the focal length of a lens of a device emitting the laser; P31:3, Fig. 1 [of] lens 10; Fig. 1) that ranges from 0.4 meters to 2.0 meters (100 to 1500 mm; P31:3-4, Fig. 1 wherein the range overlaps).

The advantage of using Katayama’s lens having a long focal length range is not only to reach the bottom of a deep pothole and sharpen the incident angle of the laser beam, but also increase the capability of the laser system.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song in view of Milano with Katayama by replacing Song’s focal length of “a pulse-type laser beam (LB)” with Katayama’s lens having a long focal length range in order to reach the bottom of a deep pothole and sharpen the incident angle of the laser beam, but also increase the capability of the laser system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beck (US-20120298638), Rohrberg (US-3649805).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYOUNGHYUN BAE/              Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761